Case 1:15-cv-05811-SJ-RML Document 52 Filed 02/05/20 Page 1 of 15 PageID #: 211




 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 ----------------------------------------------------------------------- x

 DENISE STEWART, DIAMOND STEWART,
 KIRKLAND STEWART, MAGIC STEWART, and                                        ANSWER TO THE THIRD
 UNIQUE STEWART,                                                             AMENDED COMPLAINT

                                             Plaintiffs,                     15-CV-5811 (SJ) (RML)

                               -against-                                     Jury Trial Demanded

 THE CITY OF NEW YORK, JENNIFER MACKEY, in
 her individual and official capacities, JOHN MATTEO , in
 his individual and official capacities, and CHRISTOPHER
 TIRADO, in his individual and official capacities,

                                             Defendants.

 ----------------------------------------------------------------------- x


                  Defendants The City of New York, John Matteo, Jennifer Mackey and

 Christopher Tirado, by their attorney, James E. Johnson, Corporation Counsel of the City of New

 York, as and for their answer to the Third Amended Complaint, dated January 22, 2020,

 respectfully:

                  1. Deny the allegations set forth in paragraph “1” of the Third Amended

 Complaint, except admit that plaintiffs purport to proceed as stated therein.

                  2. Deny the allegations set forth in paragraph “2” of the Third Amended

 Complaint, except admit that plaintiffs purport to proceed as stated therein.

                  3. Deny the allegations set forth in paragraph “3” of the Third Amended

 Complaint, except admit that plaintiffs purport to invoke the jurisdiction of the Court as stated

 therein.

                  4. Deny the allegations set forth in paragraph “4” of the Third Amended

 Complaint, except admit that plaintiffs purport to base venue as stated therein.
Case 1:15-cv-05811-SJ-RML Document 52 Filed 02/05/20 Page 2 of 15 PageID #: 212




                5. Deny the allegations set forth in paragraph “5” of the Third Amended

 Complaint.

                6. Deny the allegations set forth in paragraph “6” of the Third Amended

 Complaint, except admit that documents purporting to be a Notice of Claim were received by the

 Comptroller’s Office on or about October 14, 2014.

                7. Deny the allegations set forth in paragraph "7" of the Third Amended

 Complaint.

                8. Deny knowledge or information sufficient to form a belief as to the truth of

 the allegations set forth in paragraph "8" of the Third Amended Complaint

                9. Deny the allegations set forth in paragraph "9" of the Third Amended

 Complaint, except admit that, on July 13, 2014, Jennifer Mackey was employed by the City as a

 police officer and admit that plaintiffs purport to proceed as stated therein.

                10. Deny the allegations set forth in paragraph "10" of the Third Amended

 Complaint, except admit that, on July 13, 2014, John Matteo was employed by the City as a

 police officer and admit that plaintiffs purport to proceed as stated therein.

                11. Deny the allegations set forth in paragraph "11" of the Third Amended

 Complaint, except admit that, on July 13, 2014, Christopher Tirado was employed by the City as

 a police officer and admit that plaintiffs purport to proceed as stated therein.

                12. Deny the allegations set forth in paragraph "12" of the Third Amended

 Complaint, except admit that the City of New York is a municipal corporation organized under

 the laws of the State of New York.

                13. Deny knowledge and information sufficient to form an opinion as to the truth

 of the allegations set forth in paragraph "13" of the Third Amended Complaint, except admit that



                                                 -2-
Case 1:15-cv-05811-SJ-RML Document 52 Filed 02/05/20 Page 3 of 15 PageID #: 213




 the plaintiffs were in their apartment at 9720 Kings Highway when Officers Mackey and Matteo

 arrived at the location.

                14. Deny the allegations set forth in paragraph "14" of the Third Amended

 Complaint.

                15. Deny the allegations set forth in paragraph "15" of the Third Amended

 Complaint.

                16. Deny the allegations set forth in paragraph "16" of the Third Amended

 Complaint.

                17. Deny the allegations set forth in paragraph “17” of the Third Amended

 Complaint.

                18. Deny the allegations set forth in paragraph “18” of the Third Amended

 Complaint, except admit that Jennifer Mackey did deploy pepper spray during the incident.

                19. Deny the allegations set forth in paragraph “19” of the Third Amended

 Complaint, except admit the defendants did not have a warrant.

                20. Deny the allegations set forth in paragraph “20” of the Third Amended

 Complaint.

                21. Deny the allegations set forth in paragraph “21” of the Third Amended

 Complaint.

                22. Deny the allegations set forth in paragraph “22” of the Third Amended

 Complaint, except admit that John Matteo placed Denise Stewart in handcuffs.

                23. Admit the allegations set forth in paragraph “23” of the Third Amended

 Complaint.




                                              -3-
Case 1:15-cv-05811-SJ-RML Document 52 Filed 02/05/20 Page 4 of 15 PageID #: 214




               24. Deny knowledge or information sufficient to form a belief as to the truth of

 the allegations set forth in paragraph “24” of the Third Amended Complaint.

               25. Deny the allegations set forth in paragraph “25” of the Third Amended

 Complaint, except admit Christopher Tirado assisted in placing handcuffs on Unique Stewart.

               26. Deny the allegations set forth in paragraph “26” of the Third Amended

 Complaint, except admit that Jennifer Mackey was the arresting officer for Denise, Diamond,

 Kirkland, and Unique Stewart.

               27. Deny the allegations set forth in paragraph “27” of the Third Amended

 Complaint.

               28. Deny the allegations set forth in paragraph “28” of the Third Amended

 Complaint.

               29. Deny the allegations set forth in paragraph “29” of the Third Amended

 Complaint.

               30. Deny knowledge or information sufficient to form a belief as to the truth of

 the allegations set forth in paragraph “30” of the Third Amended Complaint.

               31. Deny the allegations set forth in paragraph "31" of the Third Amended

 Complaint.

               32. Deny the allegations set forth in paragraph "32" of the Third Amended

 Complaint.

               33. Deny the allegations set forth in paragraph "33" of the Third Amended

 Complaint, except admit that Jennifer Mackey signed criminal court complaints relating to the

 prosecutions of Denise, Diamond, and Kirkland Stewart, and that Mackey signed an affidavit in

 support of the juvenile delinquency petition against Unique Stewart.



                                               -4-
Case 1:15-cv-05811-SJ-RML Document 52 Filed 02/05/20 Page 5 of 15 PageID #: 215




                34. Deny the allegations set forth in paragraph “34” of the Third Amended

 Complaint.

                35. Deny the allegations set forth in paragraph “35” of the Third Amended

 Complaint.

                36. Deny the allegations set forth in paragraph “36” of the Third Amended

 Complaint.

                37. Deny the allegations set forth in paragraph "37" of the Third Amended

 Complaint, except admit that the juvenile delinquency petition against Unique Stewart was

 withdrawn on September 23, 2014.

                38. Deny the allegations set forth in paragraph “38” of the Third Amended

 Complaint, except admit that each plaintiff appeared in court in connection with the criminal

 charges against them on more than one occasion.

                39. Admit the allegations set forth in paragraph “39” of the Third Amended

 Complaint.

                40. Deny the allegations set forth in paragraph “40” of the Third Amended

 Complaint, except admit that Denise Stewart was acquitted at trial on all criminal charges

 presented to the jury.

                41. Deny the allegations set forth in paragraph “41” of the Third Amended

 Complaint, except admit the criminal charges against Diamond Stewart and Kirkland Stewart

 were dismissed on December 29, 2016.

                42. In response to the allegations set forth in paragraph "42" of the Third

 Amended Complaint, defendants repeat the responses set forth in the previous paragraphs.




                                              -5-
Case 1:15-cv-05811-SJ-RML Document 52 Filed 02/05/20 Page 6 of 15 PageID #: 216




               43. Deny the allegations set forth in paragraph “43” of the Third Amended

 Complaint.

               44. Deny knowledge or information sufficient to form a belief as to the truth of

 the allegations set forth in paragraph "44" of the Third Amended Complaint.

               45. Admit the allegations set forth in paragraph “45” of the Third Amended

 Complaint.

               46. Deny the allegations set forth in paragraph “46” of the Third Amended

 Complaint.

               47. Deny the allegations set forth in paragraph "47" of the Third Amended

 Complaint.

               48. Deny the allegations set forth in paragraph “48” of the Third Amended

 Complaint.

               49. In response to the allegations set forth in paragraph "49" of the Third

 Amended Complaint, defendants repeat the responses set forth in the previous paragraphs.

               50. Deny the allegations set forth in paragraph "50" of the Third Amended

 Complaint.

               51. Deny knowledge or information sufficient to form a belief as to the truth of

 the allegations set forth in paragraph “51” of the Third Amended Complaint.

               52. Admit the allegations set forth in paragraph “52” of the Third Amended

 Complaint.

               53. Deny the allegations set forth in paragraph “53” of the Third Amended

 Complaint.




                                              -6-
Case 1:15-cv-05811-SJ-RML Document 52 Filed 02/05/20 Page 7 of 15 PageID #: 217




                54. In response to the allegations set forth in paragraph "54" of the Third

 Amended Complaint, defendants repeat the responses set forth in the previous paragraphs.

                55. Deny the allegations set forth in paragraph “55” of the Third Amended

 Complaint.

                56. Deny the allegations set forth in paragraph “56” of the Third Amended

 Complaint.

                57. Deny the allegations set forth in paragraph “57 of the Third Amended

 Complaint.

                58. Deny the allegations set forth in paragraph “58” of the Third Amended

 Complaint.

                59. Deny the allegations set forth in paragraph “59” of the Third Amended

 Complaint, except admit that Denise Stewart was acquitted at trial on all criminal charges

 presented to the jury.

                60. Deny the allegations set forth in paragraph “60” of the Third Amended

 Complaint.

                61. Deny the allegations set forth in paragraph “61” of the Third Amended

 Complaint.

                62. In response to the allegations set forth in paragraph "62" of the Third

 Amended Complaint, defendants repeat the responses set forth in the previous paragraphs.

                63. Deny the allegations set forth in paragraph "63" of the Third Amended

 Complaint.

                64. Deny the allegations set forth in paragraph “64” of the Third Amended

 Complaint.



                                              -7-
Case 1:15-cv-05811-SJ-RML Document 52 Filed 02/05/20 Page 8 of 15 PageID #: 218




                65. Deny the allegations set forth in paragraph “65” of the Third Amended

 Complaint.

                66. Deny the allegations set forth in paragraph “66” of the Third Amended

 Complaint.

                67. Deny the allegations set forth in paragraph “67” of the Third Amended

 Complaint, except admit that Denise Stewart was acquitted at trial on all criminal charges

 presented to the jury.

                68. Deny the allegations set forth in paragraph “68” of the Third Amended

 Complaint.

                69. In response to the allegations set forth in paragraph "69" of the Third

 Amended Complaint, defendants repeat the responses set forth in the previous paragraphs.

                70. Deny the allegations set forth in paragraph “70” of the Third Amended

 Complaint, except admit that defendants utilized reasonable force.

                71. Deny the allegations set forth in paragraph “71” of the Third Amended

 Complaint.

                72. Deny the allegations set forth in paragraph “72” of the Third Amended

 Complaint.

                73. Deny the allegations set forth in paragraph “73” of the Third Amended

 Complaint.

                74. Deny the allegations set forth in paragraph “74” of the Third Amended

 Complaint.

                75. Deny the allegations set forth in paragraph “75” of the Third Amended

 Complaint.



                                               -8-
Case 1:15-cv-05811-SJ-RML Document 52 Filed 02/05/20 Page 9 of 15 PageID #: 219




               76. Deny the allegations set forth in paragraph “76” of the Third Amended

 Complaint.

               77. Deny the allegations set forth in paragraph “77” of the Third Amended

 Complaint.

               78. In response to the allegations set forth in paragraph "78" of the Third

 Amended Complaint, defendants repeat the responses set forth in the previous paragraphs.

               79. Deny the allegations set forth in paragraph “79” of the Third Amended

 Complaint, except admit that defendants utilized reasonable force.

               80. Deny the allegations set forth in paragraph “80” of the Third Amended

 Complaint.

               81. Deny the allegations set forth in paragraph “81” of the Third Amended

 Complaint.

               82. Deny the allegations set forth in paragraph “82” of the Third Amended Third

 Amended Complaint.

               83. Deny the allegations set forth in paragraph “83” of the Third Amended

 Complaint.

               84. In response to the allegations set forth in paragraph “84” of the Third

 Amended Complaint, defendants repeat the responses set forth in the previous paragraphs.

               85. Deny the allegations set forth in paragraph “85” of the Third Amended

 Complaint.

               86. Deny the allegations set forth in paragraph “86” of the Third Amended

 Complaint.




                                               -9-
Case 1:15-cv-05811-SJ-RML Document 52 Filed 02/05/20 Page 10 of 15 PageID #: 220




               87. Deny the allegations set forth in paragraph "87" of the Third Amended

 Complaint.

               88. Deny the allegations set forth in paragraph "88" of the Third Amended

 Complaint.

               89. Deny the allegations set forth in paragraph “89” of the Third Amended

 Complaint.

               90. Deny the allegations set forth in paragraph “90” of the Third Amended

 Complaint.

               91. Deny the allegations set forth in paragraph “91” of the Third Amended

 Complaint.

               92. Deny the allegations set forth in paragraph “92” of the Third Amended

 Complaint.

               93. Deny the allegations set forth in paragraph "93" of the Third Amended

 Complaint.

               94. In response to the allegations set forth in paragraph “94” of the Third

 Amended Complaint, defendants repeat the responses set forth in the previous paragraphs.

               95. Deny the allegations set forth in paragraph “95” of the Third Amended

 Complaint.

               96. Deny the allegations set forth in paragraph “96” of the Third Amended

 Complaint.

               97. Deny the allegations set forth in paragraph “97” of the Third Amended Third

 Amended Complaint.




                                             - 10 -
Case 1:15-cv-05811-SJ-RML Document 52 Filed 02/05/20 Page 11 of 15 PageID #: 221




               98. Deny the allegations set forth in paragraph “98” of the Third Amended

 Complaint.

               99. Deny the allegations set forth in paragraph “99” of the Third Amended

 Complaint.

               100.    In response to the allegations set forth in paragraph “100” of the Third

 Amended Complaint, defendants repeat the responses set forth in the previous paragraphs.

               101.    Admit the allegations set forth in paragraph “101” of the Third Amended

 Complaint.

               102.    Paragraph “102” of the Third Amended Complaint sets forth legal

 conclusions to which no response is required.

               103.    Deny the allegations set forth in paragraph “103” of the Third Amended

 Complaint.

               104.    Deny the allegations set forth in paragraph “104” of the Third Amended

 Complaint.

               105.    Deny the allegations set forth in paragraph “105” of the Third Amended

 Complaint.

               106.    Deny the allegations set forth in paragraph “106” of the Third Amended

 Complaint.

               107.    Deny the allegations set forth in paragraph “107” of the Third Amended

 Complaint.

               108.    Deny the allegations set forth in paragraph “108” of the Third Amended

 Complaint.




                                                 - 11 -
Case 1:15-cv-05811-SJ-RML Document 52 Filed 02/05/20 Page 12 of 15 PageID #: 222




                109.   Deny the allegations set forth in paragraph “109” of the Third Amended

 Complaint.

                110.   In response to the allegations set forth in paragraph “110” of the Third

 Amended Complaint, defendants repeat the responses set forth in the previous paragraphs.

                111.   Paragraph “111” of the Third Amended Complaint sets forth legal

 conclusions to which no response is required.

                112.   Deny the allegations set forth in paragraph “112” of the Third Amended

 Complaint.

                113.   Deny the allegations set forth in paragraph “113” of the Third Amended

 Complaint.

                114.   Deny the allegations set forth in paragraph “114” of the Third Amended

 Complaint.

                115.   Deny the allegations set forth in paragraph “115” and its subparts of the

 Third Amended Complaint.

                116.   Deny the allegations set forth in paragraph “116” and its subparts of the

 Third Amended Complaint.

                117.   Deny the allegations set forth in paragraph “117” of the Third Amended

 Complaint.

                              FIRST AFFIRMATIVE DEFENSE

                118.   The Third Amended Complaint fails to state a claim upon which relief can

 be granted.

                             SECOND AFFIRMATIVE DEFENSE

                119.   Defendants have not violated any rights, privileges, or immunities under

 the Constitution or laws of the United State or the State of New York or any political subdivision

                                                 - 12 -
Case 1:15-cv-05811-SJ-RML Document 52 Filed 02/05/20 Page 13 of 15 PageID #: 223




 thereof, nor have defendants violated any Act of Congress providing for the protection of civil

 rights.

                               THIRD AFFIRMATIVE DEFENSE

                  120.   Any injury alleged to have been sustained resulted from plaintiffs’ own

 culpable or negligent conduct, or that of a third party, and was not the proximate result of any act

 of defendants.

                              FOURTH AFFIRMATIVE DEFENSE

                  121.   Plaintiffs cannot obtain punitive damages as against the City nor against

 Mackey, Matteo and Tirado in their official capacities.

                               FIFTH AFFIRMATIVE DEFENSE

                  122.   At all times relevant to the acts alleged in the Third Amended Complaint,

 defendants Mackey, Matteo and Tirado acted reasonably in the proper and lawful exercise of

 their discretion.

                               SIXTH AFFIRMATIVE DEFENSE:

                  123.   Defendants Mackey, Matteo and Tirado have not violated any clearly

 established constitutional or statutory right of which a reasonable person would have known and

 therefore are protected by qualified immunity.

                             SEVENTH AFFIRMATIVE DEFENSE

                  124.   At all times relevant to the acts alleged in the complaint, the duties and

  functions of the municipal defendant’s officials entailed the reasonable exercise of proper and

  lawful discretion. Therefore, defendant City has governmental immunity from liability.




                                               - 13 -
Case 1:15-cv-05811-SJ-RML Document 52 Filed 02/05/20 Page 14 of 15 PageID #: 224




                             EIGHTH AFFIRMATIVE DEFENSE

                 125. Plaintiffs’ claims are barred, in part, by their failure to comply with the

  conditions precedent to suit including New York General Municipal Law §50-e, §50-h and §50-

  i.

                              NINTH AFFIRMATIVE DEFENSE

                 126. Plaintiffs have failed to mitigate their alleged damages.

                              TENTH AFFIRMATIVE DEFENSE

                 127. There was probable cause for any arrest and prosecution.

                               ELEVENTH AFFIRMATIVE DEFENSE

                 128. Plaintiffs provoked or were at fault for any incidents.

                              TWELFTH AFFIRMATIVE DEFENSE

                 129. Plaintiffs’ claims are barred, in part, by the applicable statute of

  limitations.




                                              - 14 -
Case 1:15-cv-05811-SJ-RML Document 52 Filed 02/05/20 Page 15 of 15 PageID #: 225




          WHEREFORE, defendants The City of New York, John Matteo, Jennifer Mackey and

 Christopher Tirado request judgment dismissing the Third Amended Complaint, with the costs

 and disbursements of this action, and such other and further relief as the Court may deem just

 and proper.

 Dated:         New York, New York
                February 5, 2020


                                            JAMES E. JOHNSON
                                            Corporation Counsel of the
                                            City of New York
                                            Attorney for Defendants City, Matteo, Mackey and
                                            Tirado
                                            100 Church Street
                                            New York, New York 10007
                                            (212) 356-2657

                                            By:               /s/
                                                      Joseph Zangrilli
                                                      Senior Counsel



 To:      Amy Rameau Esq. (By ECF)
          Attorney for Plaintiff

          Joel Rudin, Esq. (By ECF)
          Attorney for Plaintiff




                                             - 15 -
